     Case 2:18-cv-03026-JAM-DB Document 23 Filed 06/02/20 Page 1 of 1

 1                                   UNITED STATES DISTRICT COURT
 2                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 3

 4   TYRONE C. ELEBY,                                  No. 2:18-cv-3026 JAM DB P
 5                      Plaintiff,
 6          v.                                         ORDER
 7   M. VOONG, et al.,
 8                      Defendants.
 9

10          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

11   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

12   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

13          On April 20, 2020, the magistrate judge issued findings and recommendations herein

14   which were served on plaintiff and which contained notice to plaintiff that any objections to the

15   findings and recommendations were to be filed within thirty days. (See ECF No. 20 at 10-11).

16   Plaintiff has not filed objections to the findings and recommendations.

17          The court has reviewed the file and finds the findings and recommendations to be

18   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

19   ORDERED that:

20          1. The findings and recommendations issued April 20, 2020 (ECF No. 20), are

21   ADOPTED in full, and

22          2. This action is SUMMARILY DISMISSED for failure to exhaust administrative

23   remedies. See 42 U.S.C. § 1997e(a).

24
     DATED: June 1, 2020
25
                                                   /s/ John A. Mendez____________               _____
26

27                                                 UNITED STATES DISTRICT COURT JUDGE

28
                                                      1
